Dismissed and Memorandum Opinion filed January 21, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00684-CV

                      DA'WONN ANDREWS, Appellant

                                        V.

                  GIERING INVESTMENTS, L.P., Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1156707

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 2, 2020. The clerk’s
record was filed October 21, 2020. No brief was filed.

      On December 1, 2020, this court issued an order stating that unless appellant
filed a brief on or before December 21, 2020, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                  PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                         2